Case 5:18-cv-01044-PSG-MRW Document 57 Filed 12/11/19 Page 1 of 10 Page ID #:1119



                                                E-FILED 12/11/19


                                                          Dec. 11, 2019
Case 5:18-cv-01044-PSG-MRW Document 57 Filed 12/11/19 Page 2 of 10 Page ID #:1120
Case 5:18-cv-01044-PSG-MRW Document 57 Filed 12/11/19 Page 3 of 10 Page ID #:1121
Case 5:18-cv-01044-PSG-MRW Document 57 Filed 12/11/19 Page 4 of 10 Page ID #:1122
Case 5:18-cv-01044-PSG-MRW Document 57 Filed 12/11/19 Page 5 of 10 Page ID #:1123
Case 5:18-cv-01044-PSG-MRW Document 57 Filed 12/11/19 Page 6 of 10 Page ID #:1124
Case 5:18-cv-01044-PSG-MRW Document 57 Filed 12/11/19 Page 7 of 10 Page ID #:1125
Case 5:18-cv-01044-PSG-MRW Document 57 Filed 12/11/19 Page 8 of 10 Page ID #:1126
Case 5:18-cv-01044-PSG-MRW Document 57 Filed 12/11/19 Page 9 of 10 Page ID #:1127
Case 5:18-cv-01044-PSG-MRW Document 57 Filed 12/11/19 Page 10 of 10 Page ID #:1128
